People v Brown (2020 NY Slip Op 01927)





People v Brown


2020 NY Slip Op 01927


Decided on March 18, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 18, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX
LINDA CHRISTOPHER, JJ.


2018-09876
 (Ind. No. 10158/17)

[*1]The People of the State of New York, respondent,
vChristopher Brown, appellant.

Janet E. Sabel, New York, NY (William Carney of counsel), for appellant.

Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Jean M. Joyce of counsel; Isaac Belenkiy on the memorandum), for respondent.


DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (John T. Hecht, J., at plea; Sharen D. Hudson, J., at sentencing), imposed June 28, 2018, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant's purported waiver of his right to appeal was invalid, inasmuch as the Supreme Court made "erroneous advisements warning of absolute bars to the pursuit of all potential remedies" (People v Thomas, _____ NY3d _____, _____, 2019 NY Slip Op 08545 *7 [2019]; see People v Christie, _____ AD3d _____, 2020 NY Slip Op 01075 [2d Dept]). Thus, the purported waiver does not preclude appellate review of the defendant's excessive sentence contention (see People v Lopez, 6 NY3d 248, 255).
However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
DILLON, J.P., AUSTIN, ROMAN, HINDS-RADIX and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court